DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement dated 6/24/2020 contains a typographical error for entry #3 of the Foreign Patent Documents section.  The entry, 10429093, should instead be 104529093; the latter is consistent with the CN document to Lihua which was provided by applicant.  Because it is clear from the filing what the intended document is, the Lihua document has been fully considered by way of the included translation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “20 kHz to 2.4 MHz”, and the claim also recites “350 kHz to 800 kHz” and further “500-600 kHz” which are the narrower statements of the ranges. The 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 10, 11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al (Degradation of Ni-EDTA complex by Fenton…, Environ. Chem. Lett. 2010).
With respect to claim 1, Fu teaches removal of target heavy metals from liquids (wastewater) through a Fenton reaction and precipitation of hydroxides, supported by the use of an EDTA ligand [Abs].  An embodiment examines an ultrasonic Fenton process, in which acoustic cavitation is carried out using ultrasonic treatment on the wastewater (with EDTA) before an iron (II) salt solution (FeSO4) also containing hydrogen peroxide is added to allow the Fenton reaction [pg. 318, Experimental, US/FR-HP process].  This leads to removal of the Ni [Fig. 1].

With respect to claim 5, Fu teaches applying ultrasound at a frequency of 40 kHz, which lies within the claimed range.
With respect to claim 10, the target metal is nickel.
With respect to claim 11, the salt is FeSO4.
With respect to claim 14-17, EDTA is added as a ligand to the target metal, thereby complexing with the target metal and enhancing the process of precipitation and removal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fu et al.
Fu teaches above, and teaches that the process is designed to allow precipitation and removal of the target metal e.g. nickel.  The instant claim language may be sufficiently broad to be properly read on the taught process.
Alternatively, although Fu does not explicitly teach any particular separation step, removal of precipitated materials is very well-known in the water treatment arts and is the explicit purpose of the process taught by Fu, such that implementing a separation step after precipitation would have been obvious to one of ordinary skill in the art to produce a product water stream.
Claim 22 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Fu et al with evidence from Berger et al (US PGPub 2016/0082367 A1 – also available as WO 2014/125130 A2) or, in the alternative, under 35 U.S.C. 103 as obvious over Fu et al in view of Berger et al.
Fu teaches as above, including ultrasonic treatment with a frequency consistent with the claimed invention.  As best understood, this would therefore inherently produce hydrogen peroxide to 
Alternatively, if this is not considered an inherent result of the ultrasonic treatment taught by Fu, in view of Berger it would have been obvious to specifically control the treatment to cause cavitation and generate peroxide because, as in Fu, peroxide is already desired to participate in the Fenton reaction.

Claims 2 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al, or over Fu et al in view of ElShafei et al (Ultrasonic assisted-Fenton-like degradation of nitrobenze, Ultrasonics Sonochemistry, 2014), or over Fu et al in view of Moriwaki et al (Sonochemical Decomposition of Perfluorooctane Sulfonate and Perfluorooctanoic Acid, Environ. Sci. Technol. 2005).
Fu teaches as above, but does not explicitly teach that the process removes organic compounds.
However, Fu does teach that advanced oxidation processes such as Fenton processes are known for use in removing organic pollutants [pg. 317, Introduction].  As such, it would have been obvious to one of ordinary skill in the art to employ the process taught by Fu to remove both metals such as nickel and organic pollutants, because the process would be understood to be effective for both treatments.
See also ElShafei, which teaches that ultrasonic-assisted Fenton reaction may be useful for degradation of organics such as nitrobenzene [Abs] due to the production of hydroxyl radicals.  As such, it would have been obvious to one of ordinary skill in the art to specifically employ the process taught by Fu to treat both metals such as nickel and organics such as nitrobenzene because, as in ElShafei, the oxidative conditions generated in such a process are useful for such contaminants.
See also Moriwaki, which teaches that particular compounds such as perfluorooctane sulfonate (PFOS), while not necessarily removed by Fenton processes, may effectively be removed by sonochemical processes i.e. ultrasonic cavitation, which usefully combines generation of oxidative .
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al in view of Moriwaki et al.
See the rejection of claim 2 above.  In view of Moriwaki, it would be recognized that at least the sonochemical aspect of Fu’s treatment would be effective to treat POPs such as PFOS, and as such it would have been obvious to employ Fu’s taught process on streams containing those contaminants as well as metals such as nickel.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al in view of Berger et al.
Fu teaches as above but is silent to a treatment in which no additional peroxide is added.
However, as above, Berger teaches that peroxide may be generated in situ by use of ultrasonic energy to cause cavitation [0045] and that, while addition of separate chemical agent (either oxidizing agent, free radical agent, reducing agent) may enhance treatment, the ultrasonic cavitation may on its own be sufficient [0064].  Further treatment with activator agents such as iron(II) salts is contemplated [0092].
It would have been obvious to one of ordinary skill in the art to omit the addition of hydrogen peroxide in Fu’s taught process because, as in Berger, with sufficient ultrasonic treatment hydrogen peroxide may be generated in situ and, while supplementary chemical treatment may be effective, it may also not be required.  As such, the claimed invention represents an obvious engineering optimization for one of ordinary skill in the art e.g. as a tradeoff between the requirement for additional .

Claims 1, 7, and  41 are rejected under 35 U.S.C. 103 as being unpatentable over the combination Fu et al and Lin et al (An Upgrading Process through Cavitation and Surfactant, Energy & Fuels, 1993), in view of Duyvesteyn et al (US PGPub 2010/0320118 A1) and/or Javadli et al (Desulferization of Heavy Oil – Oxidative Desulferization…, Energy & Fuels, 2011)
Fu teaches as above, including a combination of ultrasonic treatment and Fenton reaction to remove e.g. nickel from streams.  Fu is silent to treatment of a process affected water, an oil, a bitumen, or asphaltenes, or more generally to a process of upgrading bitumen.
Lin teaches that heavy oil upgrading, in particular dealing with asphaltenes, can be accomplished by ultrasonic treatment to provide high temperature and pressure at localized cavitation centers [Abs].
Additionally, Javadli teaches that heavy oil such as bitumen may contain sulfur in forms that are hard to remove, and that oxidation may desirably be employed to facilitate the sulfur removal and assist in upgrading [Abs].  Further, Duyvesteyn teaches that asphaltenes can be processed (either before or after separation) through suitable oxidation processes [Abs] including Fenton’s oxidation [0010, 0019].
It would have been obvious to one of ordinary skill in the art to modify Fu’s taught process to include treatment of heavy oils such as bitumen because, as in Lin, ultrasonic cavitation is useful for upgrading heavy oils and, further as in Javadli and Duyvesteyn, oxidative treatment is also useful to assist in upgrading by dealing with sulfur compounds, asphaltenes, and the like, such that Fu’s taught process could be usefully employed on a wider variety of process streams to provide value.
Additionally or alternatively, it would have been obvious to modify Lin’s taught heavy oil upgrade process to employ a further Fenton’s oxidation as in Fu because, as in Fu, the Fenton’s 
In either combination, the claimed invention would have been obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is represented by Fu, discussed above.  Fu teaches combination of ultrasonic cavitation and Fenton’s oxidation as above, including the use of a chelating ligand, but does not teach or suggest the claimed ligand or resulting selenium complex.  Further, the prior art as a whole does not teach or suggest employing the claimed ligand (2-aminomethyl-pyridine) as a ligand to assist in removal of metals or the like, with or without Fenton’s oxidation or ultrasonic cavitation treatment.
As such, claims 18-20 are free from the prior art.

Conclusion
The references made of record and not relied upon is considered pertinent to applicant's disclosure.
Mohapatra NPL (Bitumen heavy oil upgrading by cavitation processing…) is relevant to the instant invention regarding ultrasonic cavitation treatment and the bitumen upgrading process.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.